DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
Application Status
Amended claim 26, 29-30, 33-34, 36-39, 41-43 and 52-56 are under examination. 
Claim 35 and 44-50 are withdrawn.
Claim 1-25, 27-28, 31-32, 40 and 51 are cancelled. 
Claim 26, 29-30, 33-34, 36-39, 41-43 and 52-56 are rejected. 
Claim Objections
Claim 26 is objected to because of the following informalities:  there appears to be a typographical error wherein “a sugar alcohol” is redundant in lines 10-11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 29-30, 33-34, 36-39, 42, 43, 52, 53, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2015/0352044 A1) and in view of Glatzel (US 2016/0324776 A1), Chen Z (CN 101828739 A, Derwent Abstract), and Grembecka (Sugar Alcohols – Their Role in the Modern World of Sweeteners: a Review) as evidenced by United Nations Office on Drugs and Crime (2009). 
Regarding claim 26, 29, 30, 33, 36, 37, 38, 39, 43, 52, 53, 55 and 56, Benson et al. (Benson) discloses a cannabis product, beverage pods containing a mixture of ingredients including tea, cured leaves (loose leaf tea) as a flavoring agent (‘044, [0098]); pulverized cannabis (‘044, [0002]), wherein the cannabis contains tetrahydrocannabinol (THC) (‘044, [0072]-[0073]) in particle size (‘044, [0085]-[0086]); coconut oil (carrier oil) (‘044, [0093]); and lecithin (amphoteric surfactant) as an emulsifier (‘044, [0108]). 
Benson is silent on a natural gum (gelling agent) in the ingredients. However, Glatzel teaches a drink composition comprising cannabinoids includes tetrahydrocannabinol (THC) and cannabidiol (CBD) and loose tea leaf (‘776, Abstract, [0015], [0042]-[0043], [0083]-[0084]). Glatzel teaches a combination of emulsifiers including guar gum (natural gum/gelling agent), maltodextrin (starch) with lecithin (‘776, [0068], [0080) is successful in the drink composition for effective dispersion (‘776, [0046]). Benson and cannabis product, beverage pods to provide effective dispersion as taught by Glatzel (‘776, [0049]).
With respect to new limitation of “…a cannabis composition comprising a collection of dry granules, wherein the collection of dry granules comprises: about 0.1 mg to about 10 mg of a cannabinoids comprising at least on one cannabidiol (CBD) or tetrahydrocannabinol (THC)…”, Benson teaches the pulverized cannabis is freeze-dried in a powder-like consistency (‘044, [0080]) wherein the cannabis contains the tetrahydrocannabinol (THC) (‘044, [0072]-[0073]) in particle size (‘044, [0085]-[0086]) , which is considered to encompass a collection of dry granules. Benson teaches the cannabis includes leaves of a cannabis plant (‘044, [0071]), wherein the leaves of the cannabis plant contains 1% to 2% of tetrahydrocannabinol (THC) as evidenced by United Nations Office on Drugs and Crime (see pg. 1, 5th full paragraph). Benson teaches an amount of the pulverized cannabis comprising the leaves of the cannabis plant is 0.25 grams (250 mg), which corresponds to 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) as evidenced by United Nations Office on Drugs and Crime. Benson’s 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) in the pulverized cannabis (collection of dry granules) is in range with the cited range of about 0.1 mg to about 10 mg. With respect to claim 33
With respect to the limitation, “…a sugar alcohol…”, Benson as modified by Glatzel discloses the mixture of ingredients including the flavoring agent including sugar and artificial sweeteners (‘044, [0100]); however Benson does not explicitly disclose the limitation of a sugar alcohol. Chen discloses a beverage composition comprising fructus Cannabis and sweetener, wherein the sweetener is sugar alcohol (‘739, Abstract). Additionally, Grembecka clearly teaches sugar alcohol, as sweeteners are widely used in food industry in beverage application (Abstract) for desired health benefits (pg. 10, col. 1, 3rd paragraph – col. 2). Chen and Benson are of the same field of endeavor of beverage composition with cannabis material and sweeteners. It would have been obvious to one of ordinary skill in the art to be motivated to use Chen’s sweetener, sugar alcohols in modified Benson’s composition to provide a desired health benefit as taught by Grembecka since Chen clearly teaches sweetener, sugar alcohols and amounts are successful in Benson’s beverage composition comprising cannabis. With respect to claim 29, Grembecka teaches known commercially available sugar alcohols, sorbitol and maltitol (pg. 7-9). It would have been obvious to one of ordinary skill in the art to be motivate to add known sugar alcohols including sorbitol and maltitol in modified Benson to provide a desired sweetness. 
With respect to the recitation of “…wherein the composition comprises less than 10 mass% water and wherein the composition is formulated as a dehydrated beverage….”
With respect to new limitation of “…wherein the cannabis composition comprises less than 4 grams of caloric material…”, modified Benson discloses fat content less than 0.5 grams (‘044, [0095]). The fat content of the extraction agent is considered a caloric material, as much as Applicants’; hence modified Benson’s fat content (caloric material) is less than 0.5 grams, is in range with the cited range of less than 4 grams of caloric material. 
Regarding claim 34, modified Benson discloses fruits or herbs as flavoring agents with the tea (‘044, [0098]). 
Regarding claim 41, Benson does not explicitly disclose less than about 2 grams of carbohydrate, however it would have been obvious to one of ordinary skill in the art to adjust an amount of ingredients, including carbohydrate for a desired dosage level for in modified Benson’s container. 
Regarding claim 42, modified Benson discloses the pulverized cannabis (‘044, [0032]) with particle size of 2 millimeters or less, which overlaps the cited range of particle size greater than 15 mesh. 
Regarding claim 54, modified Benson does not explicitly disclose the gelling agent as gelatin. However, gelatin is a common gelling agent in food application. It would have been obvious to one of ordinary skill in the art to use commercially available gelatin as the gelling agent in modified Benson to provide a desired viscosity in the beverage.
Response to Arguments
  Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
With respect to new limitation of “…a cannabis composition comprising a collection of dry granules, wherein the collection of dry granules comprises: about 0.1 mg to about 10 mg of a cannabinoids comprising at least on one cannabidiol (CBD) or tetrahydrocannabinol (THC)…”, Benson teaches the pulverized cannabis is freeze-dried in a powder-like consistency (‘044, [0080]) wherein the annabis plant (‘044, [0071]), wherein the leaves of the cannabis plant contains 1% to 2% of tetrahydrocannabinol (THC) as evidenced by United Nations Office on Drugs and Crime (see pg. 1, 5th full paragraph). Benson teaches an amount of the pulverized cannabis comprising the leaves of the cannabis plant is 0.25 grams (250 mg), which corresponds to 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) as evidenced by United Nations Office on Drugs and Crime. Benson’s 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) in the pulverized cannabis (collection of dry granules) is in range with the cited range of about 0.1 mg to about 10 mg. With respect to claim 33, Benson’s 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) in the pulverized cannabis (collection of dry granules) is in range with the cited range of about 0.5 mg to about 5 mg. With respect to new limitation of “…wherein the cannabis composition comprises less than 4 grams of caloric material…”, modified Benson discloses fat content less than 0.5 grams (‘044, [0095]). The fat content of the extraction agent is considered a caloric material, as much as Applicants’; hence modified Benson’s fat content (caloric material) is less than 0.5 grams, is in range with the cited range of less than 4 grams of caloric material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792